Case 3:18-cv-01300-SMY Document 104 Filed 08/10/21 Page 1 of 2 Page ID #403




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DAMON B. PARKS, #B01868,                          )
                                                  )
                       Plaintiff,                 )
                                                  )
        vs.                                       )       Case No. 3:18-cv-01300-SMY
                                                  )
JOHN COE and RANDALL BROOKS,                      )
                                                  )
                       Defendants.                )

                             MEMORANDUM AND ORDER
YANDLE, District Judge:

        Plaintiff filed a Notice of Appeal on October 2, 2020 regarding the August 26, 2020 Order

and Judgment granting Defendants’ motions for summary judgment and dismissing this case.

(Doc. 87). A Declaration from another inmate acknowledging that the appeal was late and

explaining the reason for the untimely filing was attached to the Notice of Appeal. (Id.). This

matter has been remanded to this Court to determine whether to extend the time to appeal. (Doc.

102).

        Federal Rule of Appellate Procedure 4(a)(5)(A) authorizes a court to extend the time to file

a notice of appeal upon a showing of excusable neglect or good cause:

        The relevant question is one of fault, as “[t]he excusable neglect standard applies
        in situations in which there is fault; in such situations, the need for extension is
        usually occasioned by something within the control of the movant.” [citations
        omitted] On the other hand, the good cause standard “applies in situations in which
        there is no fault—excusable or otherwise.”

Sherman v. Quinn, 668 F.3d 421, 425 (7th Cir. 2012) (quoting from the advisory committee notes

to the 2002 amendments to Rule 4).

        According to the afore-mentioned Declaration, Plaintiff’s failure to timely file his Notice

was not the result of neglect on his part, but was due to his inability to access his legal documents

                                                 1
Case 3:18-cv-01300-SMY Document 104 Filed 08/10/21 Page 2 of 2 Page ID #404




during a lockdown due to COVID-19. Moreover, his extension request was timely. As such, the

Court finds good cause for granting the same. Accordingly, the motion for extension of time to

appeal (Doc. 87) is GRANTED in accordance with Federal Rule of Appellate Procedure

4(a)(5)(C); the Notice of Appeal filed on October 2, 2020 is deemed timely.

       IT IS SO ORDERED.

       DATED: August 10, 2021

                                                   s/ Staci M. Yandle_____
                                                   STACI M. YANDLE
                                                   United States District Judge




                                               2
